DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneto et al. (US 2002/0129917 A1, hereinafter Kaneto, cited by applicant) in view of Iburg (WO 2016/203394 A1, cited by applicant, See US 2019/0193144 A1 for English translation) and Ando et al. (JP S62-174247 U, hereinafter Ando).
Re Claim 1. Kaneto teaches a casting mold molding machine comprising a green sand mold molding sensor (para. 66) comprising at least one pressure sensor (para. 66) for evaluating moldability of a green sand mold molded by the casting mold molding machine, squeeze feet that compress green sand (item 18), and a mold pattern (item 1),
wherein the green sand is compressed between the mold pattern and the squeeze feet,
wherein the at least one pressure sensor is embedded in squeeze feet that compress green sand (para. 66).
  
Kaneto fails to teach that a pressure-receiving surface of the pressure sensor and a surface of the squeeze board or squeeze feet are in a flush state, and that the squeeze board or squeeze feet has a female thread, wherein the at least one pressure sensor has a male thread and is embedded in the squeeze board or squeeze feet by the male thread being screwed to the female thread. 

The invention of Iburg encompasses device for producing mould material moulds. Iburg teaches that a pressure-receiving surface of the pressure sensor and a surface of the plate are in a flush state (Fig. 5).  
In view of Iburg, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kaneto to have a pressure-receiving surface of the pressure sensor and a surface of the squeeze feet to be in a flush state to avoid damage to the pressure sensor or fall out of the pressure sensor.

The invention of Ando encompasses sensors. Ando teaches that a body (Fig. 1, item 2) has a female thread (item 3), and a pressure sensor has a male thread (item 3) and is mounted in the body by the male tread of the sensor being screwed to the female thread of the body (Fig. 1).
In view of Ando, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kaneto in view of Iburg to place the female tread on the squeeze feet and the male tread on the pressure sensor, since using a well-known mounting technique for the pressure sensor is within purview of one skill in the art.

Re Claim 2. The combination teaches wherein the squeeze feet is a member that constitutes a part of a boundary of a molding space defined by the squeeze feet and a metal flask during green sand molding by the casting mold molding machine (Kaneto, Fig. 1).  

Re Claim 3. The combination teaches wherein, as a member that constitutes a part of a boundary of a molding space defined by the member and a metal flask during green sand mold molding by the casting mold molding machine, the squeeze feet and a plate having attached thereto a pattern arranged facing the squeeze feet are provided, the pressure sensor being embedded at a corresponding position in the squeeze feet between the metal flask and the pattern (Kaneto, Fig. 1).  

Re Claim 5. Kaneto teaches a plurality of pressure sensors (para. 66) but fails to specifically teach that an arrangement of the squeeze feet is configured to be rectangular, and the plurality of sensors are embedded in the squeeze feet in the four corners. 
However, the shape of the arrangement of the squeeze feet would depend on the shape of the mold to be produced. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kaneto in view of Iburg to employ a rectangular shape arrangement of squeeze feet to produce a mold with a rectangular cross-section and dispose plurality of sensors in the four corners of the arrangement of the squeeze feet to measure the pressure more accurately.

Re Claim 7. Kaneto is not tied to a specific type of the pressure sensor. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kaneto in view of Iburg to employ a fluid sensor, since using a known pressure sensor is within purview of one skill in the art.

Re Claim 8. The combination fails to teach that the pressure sensor has a pressure-receiving surface that is 5-30 mm in diameter.
	However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kaneto in view of Iburg to have a pressure-receiving surface of the pressure sensor to be 5-30 mm in diameter, to maximize the pressure detecting area, while minimizing the area occupied by the pressure sensor.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneto in view of Iburg and Ando as applied to claim 1 above, and further in view of Hadano et al. (US 8,616,263 B2, hereinafter Hadano, cited by applicant).
The teachings of Kaneto in view of Iburg and Ando have been discussed above.
In addition, Kaneto teaches multiple pressure sensors (para. 66), but fails to specifically teach that the squeeze board is configured to be rectangular, and the plurality of sensors are embedded in the four corners of the board. 

The invention of Hadano encompasses molding machine. Hadano teaches a squeeze board (Fig. 1, item 4 or 8). Also, the shape of the arrangement of the squeeze feet would depend on the shape of the mold to be produced.
In view of Hadano, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kaneto in view of Iburg and Ando to employ a rectangular shaped squeeze board, since using a squeeze board in place of squeeze feet is a simple substitution of one known element for another which yields predictable results to one of ordinary skill in the art. See MPEP 2143, and one would use the rectangular shaped squeeze board to produce a mold with a rectangular cross-section.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kaneto in view of Iburg, Ando and Hadano to employ at least four sensors in the four corners of the squeeze board to measure the pressure more accurately.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference, Ando addresses the new limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        	

12/14/2022